Case: 4:11-cv-00077-RWS Doc. #: 1167 Filed: 02/26/21 Page: 1 of 4 PageID #: 63665




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION



  UNITED STATES OF AMERICA,

            Plaintiff,

  SIERRA CLUB,

            Plaintiff-Intervenor,
                                                  Civil Action No. 4:11-cv-00077-RWS
                    v.

  AMEREN MISSOURI,

            Defendant.




                         AMEREN’S FEBRUARY 26, 2021 STATUS REPORT

        In accordance with the parties’ April 3, 2020 Joint Submission to the Court (ECF #1156),

 Ameren provides the following update regarding its compliance efforts with the Court’s September

 30, 2019 Order, as modified by the Court’s October 22, 2019 Stay Order (ECF #1137) (the “Stay

 Order”).

        First, the Eighth Circuit held oral argument on Ameren’s appeal on December 16, 2020

 before Chief Judge Smith, Judge Loken, and Judge Melloy. The appeal has been submitted for

 the panel’s decision.

        Second, with respect to Rush Island, Ameren has continued to work with the engineering

 firm Black & Veatch on the requirements to support Ameren’s permit application for Rush

 Island and with the Missouri Department Natural Resources (“MDNR”) to secure final EPA

 approval of MDNR’s NAAQS area re-designation submittal, a regulatory priority of MDNR.
Case: 4:11-cv-00077-RWS Doc. #: 1167 Filed: 02/26/21 Page: 2 of 4 PageID #: 63666




 Ameren has now completed the following items with regards to the Rush Island permit

 application:

                (1) the review and update of the Design Basis for the FGD;

                (2) the review of the fan capacity draft study and stack study; and

                (3) the review and update of the FGD mass balance review.

                (4) the balance of plant;

                (5) the constructability assessment;

                (6) an update of the overall site plan, and reviews of;

                (7) the major equipment and their electrical loads;

                (8) the auxiliary electrical system; and

                (9) the one-line diagram.

        Black & Veatch has completed the review of the technical requirements and engineering

 design data for the Wet FGD retrofit and has submitted a draft assessment summary document to

 Ameren. Completion of the aforementioned items is necessary in order to conduct modeling

 analysis as may be required by MDNR. Ameren Missouri will meet with MDNR to discuss a

 range of air quality and permitting issues including appropriate modelling parameters. Presently

 there are no outstanding requests from MDNR.

        Ameren will provide its next status report to the Court on April 27, 2021.


 Dated: February 26, 2021                            Respectfully submitted,




                                                 2
Case: 4:11-cv-00077-RWS Doc. #: 1167 Filed: 02/26/21 Page: 3 of 4 PageID #: 63667




                                          /s/ Matthew B. Mock

                                          Matthew B. Mock (admitted pro hac vice)
                                          SCHIFF HARDIN LLP
                                          4 Embarcadero Center, Suite 1350
                                          San Francisco, California 94111
                                          Tel: (415) 901-8700
                                          Fax: (415) 901-8701
                                          mmock@schiffhardin.com

                                          David C. Scott
                                          Mir Y. Ali
                                          (Both admitted pro hac vice)
                                          SCHIFF HARDIN LLP
                                          233 South Wacker Drive, Suite 7100
                                          Chicago, Illinois 60606
                                          Tel: (312) 258-5500
                                          Fax: (312) 258-5600

                                          Ronald S. Safer (admitted pro hac vice)
                                          RILEY SAFER HOLMES & CANCILA LLP
                                          70 W. Madison, Suite 2900
                                          Chicago, Illinois 60602
                                          Tel: (312) 471-8700
                                          Fax: (312) 471-8701

                                          John F. Cowling
                                          ARMSTRONG TEASDALE LLP
                                          7700 Forsyth Boulevard, Suite 1800
                                          St. Louis, Missouri 63105
                                          Tel: (314) 621-5070
                                          Fax: (314) 621-5065

                                          Counsel for Defendant Ameren Missouri




                                      3
Case: 4:11-cv-00077-RWS Doc. #: 1167 Filed: 02/26/21 Page: 4 of 4 PageID #: 63668




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2021, I caused the foregoing document to be

 electronically filed with the Clerk of Court using the CM/ECF system, which will cause an

 electronic copy to be served on all counsel of record.

                                              /s/ Matthew B. Mock
                                              Matthew B. Mock




                                                4
